              Case 3:19-cv-00209-VAB Document 137 Filed 05/29/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

ANNA MCNEIL,

                     Plaintiff,

         v.                                                  Case No. 3:19-cv-00209-VAB

YALE UNIVERSITY,

                     Defendant.


       DEFNDANT’S MOTION FOR AN EXTENSION OF TIME TO RESPOND TO
                 PLAINTIFF’S REQUESTS FOR PRODUCTION

         Pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule 7(b), Defendant Yale

University (“Yale”) respectfully moves for a four (4) day extension of time to serve written

objections (until June 5, 2020) and a thirty (30) day extension of time to respond and provide

initial documents (not including any documents that may be the subject of a dispute between the

parties) (until July 1, 2020) to Plaintiff’s Requests for Production dated May 1, 2020. Yale has

been working to respond to Plaintiff’s Requests, but requires additional time in which to respond

because the parties have been and remain engaged in settlement discussions and because the

current health emergency has impacted the operations of Yale and its counsel. This is Yale’s

first request for an extension of this deadline. Plaintiff consents to this motion.




122394923.1
              Case 3:19-cv-00209-VAB Document 137 Filed 05/29/20 Page 2 of 3



                                          DEFENDANT

                                          YALE UNIVERSITY

                                          By: /s/ Brendan N. Gooley
                                            James M. Sconzo (ct04571)
                                            Brendan N. Gooley (ct30584)
                                            CARLTON FIELDS P.C.
                                            One State Street, Suite 1800
                                            Hartford, CT 06103
                                            Tel.: (860) 392-5000
                                            Fax.: (860) 392-5058
                                            Email: jsconzo@carltonfields.com
                                                     bgooley@carltonfields.com

                                            Its Attorneys




                                            2
122394923.1
              Case 3:19-cv-00209-VAB Document 137 Filed 05/29/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

            I certify that on this 29th day of May, 2020, the foregoing was electronically filed

through this Court’s CM/ECF system, which will send a notice of filing to all counsel who are

registered users.



                                                            /s/ Brendan N. Gooley
                                                            Brendan N. Gooley


122394923




                                                 3
122394923.1
